Appeal by the defendant from a judgment of the Supreme Court, Queens County, (Rios, J.), rendered December 17, 2002, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminally using drug paraphernalia in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A trial court, in its charge, need not marshal all of the evi*621dence, but must “state the material legal principles applicable to the particular case” (see CPL 300.10 [2]; see also People v James, 194 AD2d 558, 559 [1993]). Nor is the court required to explain all the contentions of the parties or outline all the inconsistencies in the evidence (see People v Snyder, 294 AD2d 381 [2002]). However, if the court does refer to the evidence, it must do so fairly and in an evenhanded manner (see People v Turton, 221 AD2d 671 [1995]).
Contrary to the defendant’s contention, the trial court marshaled the evidence in an evenhanded manner and did not give undue emphasis to the People’s contentions (see People v Poey, 260 AD2d 411 [1999]). In addition, the court stressed that it held no opinion of the evidence (see People v Bacchus, 183 AD2d 720 [1992]) and would explain the law solely to assist the jurors’ understanding. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.